Case 7:19-cv-09995-VB Document6 Filed 11/12/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE 1, Individually and on Behalf
of All Others Similarly Situated,

Plaintiffs,

Vv.

ALLERGAN, INC. {/k/a INAMED
CORPORATION, ALLERGAN USA, INC.,
ALLERGAN ple, MCGHAN MEDICAL

CORPORATION, AND INAMED CORPORATION :

Defendants.

 

PLEASE TAKE NOTICE that Defendants Allergan Inc, and

  
  

: Case No. 19-cv-09995-

CLASS ACTION

 

APPLICATION GRANTED. This case is
STAYED until thirty days following a
decision by the JPML on the pending
motion to transfer. Clerk shall terminate
the motion. (Doc. #6).

SO ORD
NS Pell (4

Vincent L. Briccetti, U.S.D.J., 11/14/2019

 

 

 

     

ergan USA, Inc.

(“Allergan” or “Defendants”) will move this Court for an Order s{aying this action until thirty

 

days following a decision by the Judicial Panel on Multidistyfct Litigation on the pending motion

to transfer. Defendants will rely upon the accompanyi

Seb AP ec!”

exhibits attached thereto.

Dated: November [2, 2019

     

@ Memorandum of Law and annexed

Robert J. mMecuirl Esq. (RM-5005)

The Law Offices of Robert J. MeGuirl, LLC
295 Spring Valley Road

Park Ridge, NJ. 07656

robert. mcguirl@rjmlaw.org

Phone: 201-391-8200

Fax: 201-391-8660

Attorneys for Defendants Allergan, Inc.
and Allergan USA, Inc.
